Citation Nr: 0102560	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  92-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating from July 9, 1990 to 
September 13, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case was previously before the Board 
in August 1993, March 1996, August 1997, and June 1999, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  Service connection is currently in effect for residuals 
of a right ureteral pelvic junction obstruction with 
hydronephrosis, status post right ureteral pyeloplasty, 
evaluated as 10 percent disabling, and a right ureteral 
pyeloplasty scar, evaluated as 10 percent disabling; the 
combined disability rating is 20 percent.

4.  The competent and probative evidence shows that the 
veteran's service-connected hydronephrosis was of sufficient 
severity to prevent him from engaging in construction work 
from July 9, 1990 to September 13, 1990, and that he was 
unable to maintain other substantially gainful employment 
consistent with his education and occupational experience 
during that period.



CONCLUSION OF LAW

The criteria to warrant entitlement to TDIU benefits from 
July 9, 1990 to September 13, 1990 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, an August 1988 rating decision granted service 
connection for residuals of right ureteral pelvic junction 
obstruction with hydronephrosis, and assigned a 10 percent 
evaluation.  That decision was based on service medical 
records reflecting treatment for right ureteral pelvic 
obstruction from March to May 1977, and VA inpatient 
treatment for mild to moderate right ureteropelvic junction 
obstruction with hydronephrosis in March 1988.

Following an October 1989 VA examination, the RO continued 
the 10 percent evaluation of the veteran's service-connected 
hydronephrosis in December 1989.

The veteran sought VA outpatient treatment in July 1990 for 
complaints of right flank pain, which resolved after 
urination.  An intravenous push (IVP) revealed partial 
ureteropelvic junction obstruction, and left 
nephrocalcinosis.

A September 1990 VA operative report notes that the veteran 
underwent a right ureteropyeloplasty earlier that month.

The veteran sought an increased rating for his service-
connected hydronephrosis in September 1990.  The following 
month, the RO continued the 10 percent evaluation assigned 
for his service-connected disability.  The veteran filed a 
notice of disagreement (NOD) with this decision in December 
1990, indicating that he had been unable to work since July 
1990 due to his service-connected hydronephrosis.  He 
submitted a substantive appeal (Form 9) in March 1991, 
perfecting his appeal.

During a June 1991 personal hearing, the veteran testified 
that he was unable to work for two months prior to the 
September 1990 operation, and indicated that he convalesced 
for "a couple of months" following the surgery.  Transcript 
(T) at 1-3 and 8-9.  He reported that he was currently 
employed as an airplane refueler.  T at 3.

Based on this evidence, an August 1991 hearing officer's 
decision granted a 30 percent evaluation for the veteran's 
service-connected hydronephrosis from July 1990, a temporary 
total rating for convalescence from September 1990, and a 10 
percent evaluation effective from December 1990.

In an October 1991 statement, the veteran requested a 
temporary total disability evaluation from July 9, 1990 to 
September 13, 1990, based on the contention that he was 
unable to work for a two-month period prior to his September 
1990 surgery.

During a January 1992 personal hearing, the veteran indicated 
that his physician directed him to discontinue his employment 
as a construction worker in July 1990.  T. at 1.

Later that month, a hearing officer's decision denied 
entitlement to a temporary total rating for convalescence 
under 38 C.F.R. § 4.30 from July 9, 1990 to September 13, 
1990.  This decision was confirmed by the RO in a March 1992 
rating decision.

The Board remanded the case for further development in August 
1993.  In particular, the Board directed the RO to order a VA 
social and industrial survey to ascertain whether the veteran 
was employed prior to July 1990.  In addition, the RO was to 
obtain copies of VA outpatient treatment records from July to 
September 1990, and a medical opinion as to whether the 
veteran "could have or should have been working in 
construction the 2 months prior to surgery."

Later that month, the RO obtain VA outpatient treatment 
records from July to September 1990.  A note on a VA 
prescription form, dated in July 1990, indicates that the 
veteran was advised by his physician to "limit physical 
activity while being evaluated for possible surgical 
intervention."

A November 1993 field examination report notes that while the 
veteran was employed as a construction worker prior to July 
18, 1990, his employer "ran out of work" later that month.

In an April 1994 report, the VA physician who completed the 
July 1990 prescription form explained his rationale for 
limiting the veteran's physical activity.  He noted that the 
veteran's right flank pain was secondary to renal obstruction 
from a congenital or acquired ureteropelvic junction of the 
kidney, and indicated that it was brought on by fluid intake.  
The physician explained that the veteran was working in 
construction at the time of the July 1990 treatment, and had 
to increase his fluid intake significantly to avoid 
dehydration.  Consequently, he directed the veteran to limit 
his physical activity to avoid the need for increased fluid 
intake.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the favorable action below, however, the 
Board does not find that the veteran has been prejudiced by 
the disposition of this appeal without further development or 
in light of the legislative change.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.  TDIU Benefits

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 4.15).

Service connection is currently in effect for residuals of a 
right ureteral pelvic junction obstruction with 
hydronephrosis, status post right ureteral pyeloplasty, 
evaluated as 10 percent disabling, and a right ureteral 
pyeloplasty scar, evaluated as 10 percent disabling; the 
combined disability rating is 20 percent.  Therefore, the 
schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met.  38 
C.F.R. § 4.16(a).

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
It is thus the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

In this case, the veteran was employed as a construction 
worker prior to July 9, 1990.  According to a July 1990 note 
on a VA prescription form, the veteran was directed by his 
physician to "limit physical activity while being evaluated 
for possible surgical intervention."  In an April 1994 
report, the VA physician explained that the veteran's right 
flank pain was secondary to renal obstruction, and was 
brought on by fluid intake.  He related that the veteran's 
employment as a construction worker required him to increase 
his fluid intake significantly to avoid dehydration.  He 
concluded that the veteran should limit his physical activity 
to avoid the need for increased fluid intake.

The Board recognizes that the medical evidence of record does 
not indicate that the veteran's service-connected disability 
rendered him incapable of less than manual labor, such as 
sedentary employment.  However, the regulations clearly 
indicate that the veteran must be able to maintain gainful 
employment that is consistent with his education and work 
experience.  See 38 C.F.R. § 4.16.  As noted above, the 
veteran had work experience in construction prior to July 
1990.  Accordingly, the fact that his service-connected 
disability was so severe as to prevent him from engaging in 
manual labor from July 9, 1990 to September 13, 1990, in 
effect precluded him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience, thereby warranting a grant of entitlement to a 
TDIU during that period.


ORDER

Entitlement to TDIU benefits is granted from July 9, 1990 to 
September 13, 1990, subject to the laws and regulations 
governing the payment of monetary awards.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

